MINTON, Circuit Judge
(dissenting).
I am unable to agree with the majority. The impeaching question was asked: Had the defendant been convicted of tax evasion only a few days before? The court itself knowing that no such conviction existed did not permit the question to be answered. The court then and there rebuked the United States Attorney for asking it, stated that it should not be considered, and in its instructions the court fully instructed the jury to disregard the question. The government lost that skirmish decidedly. The impeachment of the defendant was halted at its inception. The majority holds that to simply ask the question constituted error. No case is cited that so holds. Three of the cases cited hold only that the question asked here is an improper one to ask, as only a conviction can be inquired about. The case of Corti v. Cooney, 191 Wis. 464, 211 N.W. 274, is nearest in point. There, however, not only was the question asked but when objection was sustained to the question, counsel persisted in offering a record in a non-criminal case that would not have supported the impeaching question. I recognize that a course of improper questioning may become prejudicial conduct. But that is nqt this case. In my opinion, it was not error to ask the question. The conduct of counsel did not amount to prejudicial conduct.
The majority does not treat of prejudicial conduct of counsel. It finds there was error committed in asking the question and then proceeds to find the error prejudicial, because without co-conspirator Ward’s testimony, as a government witness, the case against the defendant is “weak.”
The majority disposes of Ward’s testimony by, in effect, finding it not credible. It should be remembered that it was not Ward’s credibility to which the impeaching question was directed. The majority, it seems to me, in disposing of Ward’s testimony on the ground of credibility invades the province of the jury. Credibility is not for us to decide. The fact that the court did not instruct the jury on how to weigh and consider the evidence of a co-conspirator cannot be taken advantage of. No such instruction was requested. With Ward’s *833testimony in the record the evidence of guilt i's clearly supported. And I am unable to dispose of Ward on the grounds of credibility.
For the reason that I think it was not error to ask the question—and no prejudicial conduct of counsel is suggested except the asking of the question—the weakness of the evidence on the whole record is never reached. But if it were I could not dispose of it on the ground of credibility as is done by the majority. I would affirm.